UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Airman ALEXANDER J. SARTORIUS
                                 United States Air Force

                                            ACM S32203

                                        26 November 2014

         Sentence adjudged 19 December 2013 by SPCM convened at Travis Air
         Force Base, California. Military Judge: Jill M. Thomas (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 30 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
         R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court